DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed November 10, 2022 have been entered. Claims 1-20 are currently pending. Claims 5 and 9-20 are withdrawn. Accordingly, claims 1-4 and 6-8 are being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Merino (US 20120325835 A1), herein Merino.
In re Claim 1, Merino discloses a dry ice receptacle (Figure 1-8B; Abstract) comprising: 
a substantially planar first portion  (6; where top illustrates substantially planar structure) defining a first opening (open rim of 6); 
a substantially planar second portion  (7; where bottom illustrates substantially planar structure) defining a second opening (at least open rim of 7); 
a curved exterior sidewall  (at least an exterior surface of 5; see also Fig 6: 14 and 16)
extending between the first portion and the second portion (5 extends between first (6) and second (7) portion) , and
connecting the first portion and second portion, to define a receiving chamber arranged to contain a volume of dry ice  ([0078]: first (6) and second (7) portion have space to contain dry ice 10); and 
a curved interior sidewall  ( See at least interior surface of 11) 
extending between the first opening and the second opening (extends between 6 opening and 7 opening), 
the interior sidewall radially inward of the exterior sidewall  (11 is towards the interior)  
spaced apart from the exterior sidewall (11 is spaced from exterior wall 5), the interior sidewall defining a straw channel (straw channel 4) that passes through the receiving chamber (see at least [0071]), wherein the straw channel is configured to receive and engage (straw 3; See at least [0071]: 4 configured to receive and engage the straw with retaining force) a drinking straw (see at least 20),  such that in use, receiving and engaging the drinking straw facilitates retaining the dry ice receptacle within a drinking vessel (drinking vessel 9; See at least ([0061] and [0071]: retaining force strong allow for straw to be received and strong enough to hold the straw stationary and keep the ice from pushing upward through buoyancy force).
In re Claim 2, Merino discloses wherein the straw channel defined by the curved interior sidewall at least partially tapers between the first opening and the second opening  (11 tapers between 6 and 7).
In re Claim 3, Merino discloses wherein the curved interior sidewall isolates the straw channel from the receiving chamber  (space between 6 and 7 is isolated from straw channel 11), such that the curved interior sidewall excludes the volume of dry ice from the straw channel  (ice 10 is excluded from 11) and is configured to permit fluid flow ([0072]) through the straw channel  ([0072]).
In re Claim 4, Merino discloses wherein the curved interior sidewall further defines an intermediate opening between the first opening and the second opening  (Fig 4A and [0079-0080]: see opening lower end of 11  between 6 and 7) and a fluid reservoir that extends between the second opening and the intermediate opening  (space between lower portion of 11 and second opening 7).
In re Claim 6, Merino discloses wherein the exterior sidewall extends one of at an angle between the first portion and the second portion  (5 is at an angle between 6 and 7), and wherein the dry ice receptacle is in the shape of a truncated cone  (at least 6, 7 and 1: form shapes of truncated cone).
In re Claim 7, Merino as modified discloses wherein the first portion (6) further comprises at least one additional opening (at least one opening of 21) configured to engage with a carbon dioxide dispensing device to receive carbon dioxide as dry ice (engages with ice or evaporated dry ice, i.e. carbon dioxide, 10) within the receiving chamber of the dry ice receptacle  (within area illustrate in Fig 3A of the dry ice receptacle).
In re Claim 8, Merino as modified discloses wherein the first portion (6) further comprises a plurality of additional openings  (at least openings of 21 ), each opening of the plurality of additional openings arranged to be in fluid communication with a liquid (liquid inside drinking vessel 9) when the dry ice receptacle is submerged in the liquid  ([0085]: Fig 3A shows where dry ice is submerged and thus in fluid communication with at least the openings of 1 and 21).
Response to Arguments
The Remarks of November 10, 2022 have been fully considered and Applicant' s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot in view of the new ground of rejection necessitated by Applicant Amendment, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vovan (US 2014/0027460) discloses a container mountable on a cup and Jeng (US 5180079) discloses a cup an upper cup body and a lower cup board jointed together by a connecting body. In the center of the connecting body, there is formed a nozzle sticking upward to be received into the nozzle sleeve formed on the upper cup body so as to keep both cup bodies firmly connected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763